     Case 1:19-cr-00059-LO Document 6 Filed 03/07/19 Page 1 of 4 PageID# 41




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division



 UNITED STATES OF AMERICA                              UNDER SEAL


                V.                                     Case No. l:19-CR-59


 DANIEL EVERETTE HALE,

                                Defendant.


                     GOVERNMENT'S MOTION TO SEAL INDICTMENT
                              PURSUANT TO LOCAL RULE 49(B)


       The United States, by and through undersigned counsel, pursuant to Local Rule 49(B)of

the Local Criminal Rules for the U.S. District Court for the Eastern District of Virginia, asks for

an Order to Seal the Indictment until the government completes its investigation and moves to

unseal the Indictment or until the defendant is arrested, whichever comes first.

I.     REASONS FOR SEALING (Local Rule 49(B)(1))

       1.      The Federal Bureau ofInvestigation is investigating Defendant Daniel Everette

Hale in connection with the unlawful obtainment, retention, and disclosure ofcertain

government-owned or government-controlled documents between on or about February 28,

2014, and December 2016. Some ofthe documents at issue are classified and contain national

defense information and/or communications intelligence information, while other such

documents are imclassified.


       2.      In connection with this investigation, a federal grand jury in the Eastem District

of Virginia returned a five-count Indictment charging the defendant with obtaining national

defense information,in violation of 18 U.S.C. § 793(c), retaining and transmitting national
      Case 1:19-cr-00059-LO Document 6 Filed 03/07/19 Page 2 of 4 PageID# 42




defense information,in violation of 18 U.S.C. § 793(e), causing the communication ofnational

defense information,in violation of 18 U.S.C. § 793(e), disclosing communications intelligence,

in violation of 18 U.S.C. §§ 798(a)(3), and theft of government property, in violation of 18

U.S.C. § 641. Nonetheless, the grand jury's investigation into the activities ofthe defendant is

ongoing. The government is continuing to gather and evaluate evidence, weigh the

appropriateness ofcertain charges, and determine which national defense information is

appropriate for potential disclosure at a trial. Premature disclosure ofthe charges against the

defendant therefore would possibly thwart the government's ability to continue its investigation

and make these evaluations.


        3.     Moreover, premature disclosure ofthe charges against the defendant would

threaten law enforcement's ability to locate and arrest the defendant. Disclosure ofthe

Indictment also would provide the defendant and others with a roadmap ofthe ongoing criminal

investigation, including the identity of agents and potential witnesses involved.

II.     REFERENCES TO GOVERNING CASE LAW (Local Rule 49(B)(2))

        4.     The Court has the inherent power to seal indictments. See United States v.

Wuagneux,683 F.2d 1343, 1351 (11th Cir. 1982); State ofArizona v. Maypenny,672 F.2d 761,

765 (9th Cir. 1982); Times Mirror Company v. United States^ 873 F.2d 1210(9th Cir. 1989); see

also Shea v. Gabriel, 520 F.2d 879(1st Cir. 1975); United States v. Hubhard,650 F.2d 293

(D.C. Cir. 1980);In re Braughton,520 F.2d 765, 766(9th Cir. 1975). "The trial court has

supervisory power over its own records and may,in its discretion, seal documents ifthe public's

right of access is outweighed by competing interests." In re KnightPub. Co.,743 F.2d 231,235

(4th Cir. 1984). Sealing the indictment is appropriate where there is a substantial probability

that the release ofthe sealed documents would compromise the government's on-going
       Case 1:19-cr-00059-LO Document 6 Filed 03/07/19 Page 3 of 4 PageID# 43




investigation severely. See e.g..In re Search Warrantfor Secretarial Area Outside Office of

Gunn,855 F.2d 569,574(8th Cir. 1988); Matter ofEye Care Physicians ofAmerica, 100 F.3d

514, 518 (7th Cir. 1996); Matter ofFlower Aviation ofKansas, Inc., 789 F. Supp. 366(D. Kan.

1992).

         5.    Markedly,the Court's authority to seal an indictment is "broader than merely the

need to take the defendant into custody." United States v. Ramey,791 F.2d 317, 320-21 (4th

Cir. 1986). Indeed, a "judicial officer may grant the Government's motion to seal for any

legitimate prosecutorial need," id. at 321, and one such legitimate prosecutorial need is the

continued gathering ofevidence. United States v. Lakin, 875 F.2d 168,170(8th Cir. 1989)

(explaining that the district court deemed legitimate the government's request to seal an

indictment on the grounds that, although probable cause existed to indict the defendants, more

time was needed to gather additional evidence for purposes ofevaluating whether the case

should be pursued).

III.     PERIOD OF TIME GOVERNMENT SEEKS TO HAVE MATTER REMAIN
         UNDER SEAL(Local Rule 49(B)(3))

         6.    The Indictment would need to remain sealed until the United States moves to

unseal the Indictment or the defendant is arrested, whichever comes first. The United States

will move to unseal the sealed materials as soon as sealing is no longer necessary.

         7.    Upon occurrence ofthe defendant's arrest, as specified in Paragraph 6,pursuant

to Local Rule 49(B)(3), the sealed materials will be automatically unsealed and handled as such.

         8.    The United States has considered alternatives less drastic than sealing and has

found none that would suffice to protect this investigation.

//


//
    Case 1:19-cr-00059-LO Document 6 Filed 03/07/19 Page 4 of 4 PageID# 44



       WHEREFORE,the United States respectfully requests that the Indictment and this

Motion to Seal and proposed Order be sealed until the United States moves to unseal these

filings or the defendant is arrested, whichever comes first.



                                                      Respectfully submitted.


                                                      G. Zachary Terwilliger
                                                      United States Attorney

                                              By:
                                                      Alexander P. Be»rang^
                                                      Gordon D. Kromberg
                                                      Assistant United States Attorneys

                                                      Heather M.Schmidt
                                                     Senior Trial Attorney
                                                     Counterintelligence-Export Control Section
                                                     National Security Division
                                                     U.S. Department of Justice
